Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The amendment to claim 9 has overcome the 35 USC 101 rejection and therefore is withdrawn.

Allowable Subject Matter
Claims 1-3, 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a decoding method of in-loop filtering based on adaptive pixel classification standard, the method comprising: dividing a picture into tiles based on division information, one of the tiles being divided into horizontal or vertical direction boundary into tile segments independent of other tiles, each of the tiles having integer coding tree unit (CTU) with rectangular shape; reconstructing current block by partitioning a coding block by either quad-tree or binary-tree partitioning; classifying a reconstructed sample to either an absolute classification standard or a relative classification standard; obtaining offset based on classification standard and adding the offset value to the reconstructed sample for outputting; wherein the quad-tree partitioning is done when the size of the coding block is greater than or equal to 128x128, wherein the binary-tree partitioning is performed only when quad-tree partitioning is not performed and when there is a binary-tree partition flag indicating binary-tree partition to be performed and a direction flag indicating whether horizontal or vertical partitioning is to be performed.
The reference of Minezawa et al. (US PGPub 2016/0021379 A1) teaches an in-loop filtering scheme for a decoder based on adaptive pixel classification standard, where the reconstruction of the current block is done by partitioning a coding block into quad-tree or binary-tree format. It also teaches classification of the reconstructed sample into absolute classification standard and relative classification standard. Minezawa et al. also teach obtaining offset based on classification standard and adding the offset value to the reconstructed sample for outputting. Although, it teaches quad-tree partitioning of the largest coding block, but it does not explicitly teach that the partitioning is based on size of the coding block being greater than or equal to 128x128. However, the reference of Huang et al. (US PGPub 2019/0075328 A1) teach in-loop filtering in the same field of endeavor where it teaches block size threshold of 128x128. Although, Huang et al. teach a flag to indicate between quad-tree and binary-tree partitioning as well as a flag to indicate between horizontal and vertical partitioning, but Minezawa et al. or Huang et al. fail to teach dividing a picture into tiles based on division information, one of the tiles being divided into horizontal or vertical direction boundary into tile segments independent of other tiles, each of the tiles having integer coding tree unit (CTU) with rectangular shape. As a result Minezawa et al. alone or in combination with Huang et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 8, which is an encoding method claim of the corresponding decoding method claim 1, and claim 9, which is a CRM claim of the corresponding decoding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485